Citation Nr: 1042481	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-24 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
the Veteran's posttraumatic stress disorder (PTSD) since May 10, 
2006, and in excess of 50 percent since May 13, 2009.

2. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 
1971.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In February 2009 the Board remanded the matter for additional 
development.  That development having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition.

The Board notes that additional medical evidence was submitted 
after the April 2010 supplemental statement of the case, and no 
waiver from the Veteran was received.  However, the evidence, 
consisting of a May 2008 statement of Irving Kuo, M.D., and three 
pages of VA treatment notes from March 2010 concerning the 
Veteran's chronic obstructive pulmonary disease, is entirely 
duplicative of evidence already associated with the claims file.  
Dr. Kuo's statement was previously submitted in April 2008, and 
the VA treatment notes were submitted in March 2010.  This 
evidence has already considered by the RO in supplemental 
statements of the case of June 2008 and April 2010.  As such, a 
waiver for this evidence is not necessary, nor is the initial 
consideration of this evidence by the RO.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
chronic obstructive pulmonary disease has been raised in 
recent correspondence but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  As such, the 
Board does not have jurisdiction over the issue, and it is 
referred to the AOJ for appropriate action.  
As discussed in the Remand section below, during an August 
2008 hearing before the Board, the Veteran raised an 
implied claim of entitlement to a total disability rating 
for compensation purposes based on individual 
unemployability (TDIU). This claim is addressed in the 
Remand portion of the decision below and is Remanded to 
the RO via the Appeals Management Center, in Washington, 
DC. 


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting), and low Global Assessment of Functioning 
scores.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating, but no higher, 
for the Veteran's PTSD have been met since May 10, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial increased rating for his PTSD.  A 
rating decision of July 2007, the subject of this appeal, granted 
the Veteran service connection for his PTSD and assigned a 30 
percent evaluation from May 10, 2006.  A subsequent rating 
decision of July 2010 increased the Veteran's evaluation to 50 
percent from May 13, 2009.

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
	
When, as in this case, an appeal is taken from an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board has thoroughly reviewed the pertinent medical record in 
this matter.  While the Veteran's evaluation for his PTSD has 
been "staged" by the RO, on careful review of the evidence the 
Board can isolate no distinct time frames during the course of 
this appeal in which the Veteran's symptomatology was so 
different as to warrant separate evaluations.  The Board finds 
that throughout the course of this appeal, the Veteran's 
symptomatology has been consistent.  On thorough review of the 
entire medical record, the Board finds that a 70 percent rating 
is warranted for the Veteran's PTSD from the original effective 
date assigned.  Under the General Rating Formula for Mental 
Disorders a 70 percent rating is warranted in the following 
circumstances:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships.  [70 
percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran and 
disorder, and the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In determining the appropriateness of the evaluations assigned to 
the Veteran's disability, the Global Assessment of Functioning 
scores assigned by medical providers throughout the course of 
this appeal will be discussed.  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Id.  A GAF 
score of 61-70 contemplates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  Id.  A 
GAF score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for mental 
disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Here, the Board finds that the Veteran's overall disability 
picture most nearly approximates the criteria for a 70 percent 
disability rating.  The current evidence indicates serious 
occupational impairment.  For example, on VA examination in May 
2009 the examiner stated, "I believe at this point it would be 
very difficult for him to maintain gainful employment because of 
his post-traumatic stress disorder symptoms and his considerable 
level of anger."  Similarly, in a May 2008 letter, the Veteran's 
VA psychiatrist, Irving Kuo, M.D., stated, "[a]t this point, I 
believe that due to his psychiatric difficulties, that the 
patient would not be able to maintain full time, gainful 
employment."

The Veteran's GAF scores also reflect moderate to severe 
impairment.  On VA examination in May 2009, the examiner assigned 
a score of 49.  On VA examination in March 2007, the Veteran was 
assigned a score of 53.  A score of 51 was assigned in VA 
psychiatric treatment notes dated from January 2009, June 2007, 
April 2007, July 2006, and May 2006.  As noted above, a GAF score 
of 41-50 contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers). 

The Veteran's disability is further manifested by such symptoms 
as suicidal ideation, impaired impulse control (such as 
unprovoked irritability with periods of violence), difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting).  

As for suicidal ideation, the Veteran has submitted a number of 
letters indicating that he considers suicide daily and, for 
example, thinks about making no efforts to prevent a car accident 
if circumstances arise on the road.  He testified in his August 
2008 hearing that he has considered shooting himself in the head.  
The May 2009 VA examiner noted the presence of suicidal ideation.  
Suicidal thoughts were also noted in a VA treatment record of May 
2009.  In a VA treatment record of November 2008 while denying 
being suicidal, the Veteran reporting not having much to live for 
and not fearing death.  The March 2007 VA examiner also noted the 
presence of suicidal ideation.  In a May 2006 VA treatment note 
he reported thinking of suicide.

Impaired impulse control is documented in a number of VA 
treatment records.  In an August 2009 group therapy session, it 
was noted that the Veteran "got into a verbal altercation with 
another group member and would not back down without outside 
intervention."  In a June 2009 record he reported problems with 
his temper, including arguing with a security guard at the 
regional office.  In one record of May 2009 it was noted that he 
left his group session early because he was upset with some of 
the other group members, and in another record he became "quite 
angry," was arguing, and had to be redirected.  In a treatment 
note of April 2009 the Veteran reported having slapped a woman 
who made a threatening gesture at him.  In a lay statement of 
April 2009 submitted by a former co-worker, the Veteran's 
intolerance and impulsive anger was also described.  In March 
2009 the Veteran became very angry at one of the VA clinic 
workers who came into the room during group session, ordered the 
worker out, argued with the therapist for "defending" the 
worker, and then left the group session.  In March 2009 the 
Veteran also went to the patient advocate at his VA Medical 
Center with "visceral disgust at the appearance of one of the 
clerks," and asked that he not be checked in by this clerk in 
the future.  In October 2008 he reported an incident of road 
rage.  The Veteran's difficulty in adapting to stressful 
circumstances is also supported by these examples, as well as by 
the statements concerning his occupational functioning described 
above.  

For all of these reasons, the Board finds that a rating of 70 
percent is warranted for the Veteran's major depressive disorder 
from May 10, 2006.
	
The Board considered assigning the Veteran a rating higher than 
70 percent, but the evidence does not support this.  A rating of 
100 percent is awarded in the following circumstances: 

Total occupational and social impairment, 
due to such symptoms as:  gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  [100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Here, there is no evidence of a total occupational and social 
impairment.  The record does not show that the Veteran is totally 
socially impaired.  At the May 2009 VA examination the Veteran 
reported he has been married for 38 years and stated that despite 
their problems, that he felt close to his wife.  In an August 
2009 VA treatment record it was noted the Veteran had attended a 
dinner with several hundred people to support a charitable event 
for the NRA.  In a November 2008 treatment record he stated that 
he continued to participate in bowling on a regular basis as his 
social activity.  On a number of occasions, including in July 
2008 for example, the Veteran related his feelings of social 
connectedness and support from his participation in group 
therapy.  In a January 2008 treatment record it was noted he has 
a pet who brings him a great deal of relief. 

There is also no evidence of symptoms such as a gross impairment 
in thought processes or communication, persistent delusions or 
hallucinations, an intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  For 
example, on VA examination in May 2009 the Veteran's thought 
processes and associations were logical and tight, his memory was 
intact, he was oriented, he had no hallucinations or delusions, 
and he was causally groomed.  These findings were also made by 
the March 2007 VA examiner and in VA treatment records of January 
2009, June 2007, April 2007, July 2006, and May 2006.  While 
suicidal ideation has been clearly noted on several instances, 
the Board does not find that this alone warrants the assignment 
of a 100 percent evaluation, particularly since it is also a 
criterion for the assignment of a 70 percent evaluation. Also, 
while the Veteran's angry outbursts have been documented and 
arguably constitute grossly inappropriate behavior, the Board 
does not find that this warrants a higher rating in the absence 
of the other criteria contemplated by a 100 percent evaluation.  
Further, all of the Veteran's GAF scores border between moderate 
and serious impairment.  For all of these reasons, the Board 
finds that a rating of 70 percent, but no higher, is warranted 
for the Veteran's PTSD.  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in May 2006, July 
2006, and August 2006 provided the Veteran with an explanation of 
the type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  The 
letters also provided the appellant with information concerning 
the evaluation and effective date that could be assigned should 
his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  VA has no outstanding duty to inform the 
Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His post service 
treatment records have been obtained.  He has had a personal 
hearing before the Board, and has been afforded two VA 
examinations.  The Board does not have notice of any additional 
relevant evidence which is available but has not been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  


ORDER

Entitlement to a disability rating of 70 percent, but no higher, 
for the Veteran's PTSD is granted from May 10, 2006, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals 
for Veterans Claims (Court) held that a claim for TDIU, either 
expressly raised by the Veteran or reasonably raised by the 
record, involves an attempt to obtain an appropriate rating for a 
disability and is part of the claim for an increased rating.  In 
this case, the Veteran testified at his April 2008 personal 
hearing before the Board that he is unable to work due to his 
PTSD symptoms.  He also submitted a May 2008 statement from his 
treating psychiatrist to this effect.  Therefore, the Veteran has 
raised a claim of entitlement to TDIU in conjunction with his 
claim of entitlement to an increased evaluation for PTSD. 
VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2010).  Here, in addition to the May 2008 
medical opinion of the Veteran's treating psychiatrist, the May 
2009 VA examiner found that it would be difficult for the Veteran 
to maintain gainful employment because of his PTSD symptoms.  
However, a March 2007 VA examiner found no evidence "that any 
psychiatric disorder precludes employment."  Further, the 
Veteran suffers from severely disabling chronic obstructive 
pulmonary disease, a non-service connected disability, and the 
medical record indicates that this condition contributes to his 
unemployability.  His receipt of disability benefits from the 
Social Security Administration is due to this condition. As such, 
the Board finds that the Veteran requires a current VA 
examination to ascertain whether unemployability due to service-
connected disabilities is demonstrated. 
 
Accordingly, the case is remanded for the following actions:
 
1.  The RO must provide the Veteran with a 
letter satisfying the duty to notify 
provisions with respect to his implied 
claim of entitlement to TDIU. 
 
2.  The RO must make arrangements to 
provide the Veteran with an examination to 
determine the effects of his service- 
connected disabilities on his ability to 
maintain employment consistent with his 
education and occupational experience.  The 
claims folder must be made available to the 
examiner for review in conjunction with the 
examination.  All necessary special studies 
or tests are to be accomplished.  The 
examiner must elicit from the Veteran and 
record for clinical purposes a full work 
and educational history.  Based on a review 
of the case, the examiner must provide an 
opinion as to whether the Veteran's 
service-connected disabilities alone 
preclude him from securing and following 
substantially gainful employment consistent 
with his education and occupational 
experience.  All opinions provided must 
include an explanation of the bases for the 
opinion.  If any of the above requested 
opinions cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  
 
3.  The RO must then issue a decision as to 
whether TDIU is warranted.  If the claim is 
denied the Veteran and his representative 
must be provided a supplemental statement 
of the case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review. 

The Veteran is hereby notified that it is his responsibility to 
report for the examination scheduled in connection with this 
REMAND and to cooperate in the development of his case. The 
consequences of failure to report for a VA examination without 
good cause may include denial of his claim. 38 C.F.R. §§ 3.158, 
3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2002 & Supp. 2009).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


